                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                       PLAINTIFF

v.                               CASE NO. 5:19-CR-50064-1

HUGO RIVAS-ORTIZ                                                            DEFENDANT

                                            ORDER

       Currently before the Court is the Report and Recommendation (Doc. 21) filed in

this case on July 23, 2019 , by the Honorable Erin L. Wiedemann, Chief United States

Magistrate Judge for the Western District of Arkansas. Both parties have waived the right

to object to the Report and Recommendation for the purpose of expediting acceptance of

the guilty plea in this matter. (Doc. 20 , ,r 3).

       The Court has reviewed this case and , being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, Defendant's guilty plea is accepted. The

written plea agreement will be subject to final approval by the undersigned at sentencing .

       IT IS SO ORDERED on this         1LJ ~ ay of July, 201
